Fourth Court of Appeals
                                San Antonio, Texas
                                    September 19, 2019

                                    No. 04-19-00153-CV

   THE ROMAN CATHOLIC BISHOP OF SAN BERNARDINO, and Bishop Gerald R.
                             Barnes,
                            Appellants

                                             v.

                                        John DOE,
                                         Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-08589
                        Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

       The court has considered the appellee’s motion for en banc reconsideration, and the
motion is DENIED.



                                                  _________________________________
                                                  Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court